UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6473


JERRY MARVIN GALBREATH,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:14-cv-00110-RMG)


Submitted:   August 31, 2015                 Decided:   September 4, 2015


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Marvin Galbreath, Appellant Pro Se. Donald John Zelenka,
Senior Assistant Attorney General, William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jerry Marvin Galbreath seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The    district    court      referred     this   case        to   a   magistrate          judge

pursuant to 28 U.S.C. § 636(b)(1)(A) (2012).                             The magistrate

judge recommended that relief be denied and advised Galbreath

that    failure    to    file   timely     and    specific         objections         to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,    766 F.2d 841,   845-46       (4th    Cir.         1985);    see        also

Thomas v.    Arn,       474 U.S. 140    (1985).            Galbreath        has    waived

appellate review by failing to file specific objections after

receiving proper notice.             Accordingly, we deny a certificate of

appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions       are   adequately       presented       in    the     materials       before

this court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2